DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment received September 1, 2022 has been entered. Claim 11 is newly added by the Amendment. Support for the Amendment is provided by the Applicant’s originally filed disclosure, including the original claims and Figure 5.

Response to Arguments
The Applicant’s arguments and remarks received September 1, 2022 have been fully considered and are persuasive. The rejections set forth by the June 20, 2022 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-7, 9, and 11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination does not disclose or suggest the claimed fuel cell arrangement comprising a vortex tube having a first inlet, first outlet, and second outlet each configured with the fuel cell, fuel tank, and heat exchanger as claimed. This configuration of vortex tube combined with the fuel cell, heat exchanger, and fuel tank arrangement is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729